Luke, J.
Will Furr was charged in the indictment with having violated the prohibition law. In one count he was charged with manufacturing liquor, and in the other he was charged with possessing on his premises the necessary apparatus for the purpose of manufacturing liquor. ' The jury returned a verdict finding him guilty of possessing the apparatus. He insists that the verdict was a nullity, for the reason that it was in these words: “We, the jury, find the defendant Will Furr guilty of possessing apparatus. Sept. 25, 1924,” signed by the foreman. We do not think the verdict was a nullity, and the court properly refused to arrest'the judgment.
There was no error in the charge of the court, the venue was proved, the evidence in the case amply authorized the defendant’s conviction, and for no reason pointed out did the court err in overruling the motion for a new-trial. . - - .

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.